 

SECOND AMENDMENT TO COMMON STOCK PURCHASE AGREEMENT

 

 

THIS SECOND AMENDMENT TO COMMON STOCK PURCHASE AGREEMENT (the “Amendment”),
dated as of May 9, 2013, by and between Avalon Innovation AB and 24Holdings,
Inc.

 

W I T N E S S E T H

 

WHEREAS, Avalon Innovation AB (the “Seller”) and 24Holdings, Inc. (the
“Company”) consummated certain transactions pursuant to that certain Common
Stock Purchase Agreement (the “Agreement”) dated as of May 26, 2005, as amended,
relating to, among other things, the sale of the Seller’s Shares (as defined in
the Agreement) of the Company’s stock to the purchaser signatories to the
Agreement; and

 

WHEREAS, by agreement dated as of November 28, 2005 the parties amended the
Agreement with respect to certain Merger Shares to be issued to the Seller; and

 

WHEREAS, the Seller and the Company desire to further amend the Agreement to
eliminate the obligation of the Company to issue Merger Shares in exchange for
the issuance to the Seller of 138,322 share of commons stock of the Company (the
“Consideration Shares”) as of the date hereof.

 

NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

1. All capitalized terms herein shall have the meanings defined in the Agreement
unless otherwise defined in this Amendment. Except as set forth herein, the
Agreement is ratified and confirmed in all respects and all provisions therein
shall continue in full force and effect.

 



 

 

 

 

2. Section 2.1 of the Agreement is hereby deleted and replaced in its entirety
as follows: “Subject to the terms and conditions set forth in this Agreement,
Seller agrees to sell, transfer and assign to the Purchasers and the Purchasers
agree to purchase from the Seller the Shares, in exchange for an aggregate
purchase price (the “Purchase Price”) consisting of (i) $500,000 in cash (the
“Cash Consideration”) and (ii) 138,322 shares of common stock of the Company
(the “Share Consideration”) which represents ten percent (10%) of the issued and
outstanding shares of common stock of the Company on a fully diluted basis on
the date hereof (including any shares issuable pursuant to any warrants, options
or convertible securities).”

 

3. Seller acknowledges prior receipt of the Cash Consideration and that upon
receipt of the Share Consideration, it shall have no further rights to receipt
of any consideration (cash or otherwise) on account of the Purchase Price.

 

4. Within thirty (30) days from the date hereof, the Company shall cause to be
issued and delivered to counsel to the Seller a certificate representing the
Share Consideration. The Share Consideration will be issued pursuant to an
exemption from registration under the Securities Act of 1933, as amended, and
the certificate will contain thereon a restrictive legend to such effect.

 

5. The Company represents and warrants to the Seller as follows:

 

(a) The authorized capital stock of the Company consists of 100,000,000 shares
of common stock, $.001 par value per share, and 5,000,000 shares of preferred
stock, $.001 par value per share. The outstanding capitalization of the Company
as of the date hereof consists of 1,244,902 shares of common stock and no shares
of preferred stock. Giving effect to the issuance of the Share Consideration,
the outstanding capitalization of the Company will consists of 1,383,244 shares
of common stock and no shares of preferred stock.

 

(b) As of the date hereof, the Company is current in its filings under the
Exchange Act of 1934.

 

(c) Upon issuance, the shares of common stock comprising the Share Consideration
will be duly authorized, fully paid and non-assessable shares of common stock of
the Company.

 

2

 



 

IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the day and year first above written.

 



  24HOLDINGS, INC         By: /s/ Arnold Kling     Name:  Arnold Kling    
Title:  President               AVALON INNOVATION AB         By: /s/ Per-Anders
Johansson     Name: Per-Anders Johansson     Title:   Chairman

 

 





3

 

